Title: To George Washington from Joseph Willard, 1 January 1790
From: Willard, Joseph
To: Washington, George


          
            Sir,
            Cambridge [Mass.] Janry 1. 1790
          
          When I had the honor of paying my respects to you, at the University in this place, I took the liberty of mentioning the utility of the Medical Institution, established in it, and at the same time, the disadvantage under which it has labored, from the first, for want of an Infirmary connected with it. As the time and other circumstances would admit but of few words upon the subject, you were so condescending and obliging, as to suggest my writing to you, and precisely stating the wishes of the Government of this Society, respecting a Hospital, and manifested your readiness to do every thing for the Institution, which you might be able, with propriety. Agreeably to this permission, I would take the opportunity of offering a few things upon the subject.
          The Medical Institution in this University, for teaching the healing Art systematically by Professors, is the only One in the New England States, and has existed for seven years. The Professors are—one for anatomy and surgery—one for the theory and practice of physic—and one for chemistry and materia medica, who give lectures in their several branches to medical students, both to such as belong to the University, and such as come from abroad. The Professors have, for very small pecuniary inducements, since the establishment of the Institution performed the duties assigned them, greatly to the satisfaction of the Public and to the advancement of regular practice in physic. Their lectures have been attended by students in physic from the neighboring States, but their labors cannot be attended with

so great advantage to this most important Art, as they might be, were there an Hospital to which they might introduce their medical pupils, where they would frequently see curious cases in medicine and surgery, as well as the common daily administrations of the Professors, among the Invalids, and the theories of those Gentlemen would be explained, elucidated and confirmed, by lectures at the bed side, and actual practice.
          Several years ago, a plan was proposed by the Corporation of the University and the medical Professors, to the General Court of this Commonwealth, for establishing a marine Hospital; and a Committee of the Court was appointed to examine into the usefulness of the measure, and they were so well satisfied of it’s utility, that they reported a Bill for the purpose. The present happy system of General Government being prepared, soon after, induced a delay of the Institution, in hopes that one of a similar nature would take place for the Continent, in this Commonwealth, and upon more liberal and extensive principles, than it would be in the power of the State to adopt; and the Bill remains upon the files of the Senate, without being acted upon.
          Having seen, the last fall, in the debates of the House of Representatives of the General Government, a motion for establishing marine Hospitals, on the sea coast in the United States, I could not but hope, if they should be established, that as they would subserve the purposes of humanity, by the shelter they would afford to individuals, so they might be made extensively to promote the interests of medical knowlege, by being connected with public medical Institutions. I have communicated my ideas to Gentlemen who have the care and Government of this University, and they all wish, if a marine Hospital should be established in this neighborhood, it might be made beneficial to our medical Institution. What we have therefore to request, Sir, is that the Hospital which may be in this part of the Country, may be fixed in such a situation upon Charles River, that it may be easy of access from the University, and that the Gentlemen, who at present teach the medical branches in it, may have the charge of it, which might be the means of greatly promoting the knowlege of medicine, and of course, saving the lives of many valuable Citizens of the Community. Should there be an impropriety in appointing the three Professors, if some one of them

could have the direction of such an Hospital, it would answer the general purposes.
          I by no means wish, Sir, to be importunate upon this subject; and I rest fully assured, that your wisdom will direct to that which shall be for the best. I have the honor of being, with sentiments of the highest defference and respect, Sir, your most humble and obedient servant
          
            Joseph Willard.
          
        